DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-7, 9, 12, 13, and 15-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims  1-5, 7, and 9-16 of copending Application No. 16/611,637 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the reference applicant are directed to three-layer composite having same hardness 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 4, 6, 7, 9, and 12-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,110,686. Although the claims at issue are not identical, they are not patentably distinct from each other. The claims in the reference application relate to three-layered composite for which claimed softness relationship exists among the possibilities for first and second layers. It would have been obvious to one of ordinary skill in the art at the time of filing 

Specification
The disclosure is objected to because of the following informalities: At paragraph 5, mention is made of “Claim 1”. Claims and references to claims should only be provided in the claims listing. 
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  Regarding Claim 1, there should be “and” conjunction before each of last listed elemental ingredient for first and second layer (e.g., .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications 
Regarding Claim 1, it is unclear whether the claimed article is one that is to be hardened or tempered or one that has already been hardened or tempered.
Regarding Claim 1, it is unclear what is meant by the phrase “joined by substance to substance bonding”. Does this mean that there can be no intervening material? Does it mean that steel meeting requirement of first layer must be bonded to soft steel meeting requirement of second layer? Does it mean that there can be edge weld but otherwise no interfacial bonding is necessary? Does it mean that there is metallurgical bonding? It is unclear whether both second layers (when more than one is present) must meet claimed soft steel requirement and/or compositional requirement. The claim refers to “at least one second” and then “the second”. 
Regarding Claim 1, it is unclear whether the relative hardness requirement applies to both layers when both are in the 
Regarding Claim 2, it is unclear whether “10% lower” refers necessarily to individual alloying amount for individual element or possibly to total alloying amount of more than one element. It is unclear whether assessment is based on weight, moles, and/or some other basis? To the extent that there are two second layers, does this alloying content requirement apply to both?
Regarding Claim 3, it is unclear how the “softer” requirement and “harder” requirement of this claim is assessed. It is unclear 
Regarding Claim 6, it is unclear whether relationship claimed relates to total or individual second layer thickness when two are present.
Regarding Claim 8, it is unclear what is the antecedent basis at line 2 of “the ballistic steel” since the article is “ballistic steel or wear resistant steel”. Does this phrase limit the article to ballistic steel?
Regarding Claim 9, in view of “and” and “or” in the list, it is unclear what is in the list of alternatives of “at least one of”. 
Regarding Claim 17, it is unclear whether the amount is total or individual.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 4, 6, 7, 13, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Becker WO 2015/090608. 
Becker USPA 2016/0311197 (translation of Becker WO 2015/090608) teaches (paragraphs [0001] - [0005], [0018] - [0021], [0028] - [0043]; tables 1, 2; figures 1-3) discloses (the references between parentheses relate to said document):
A hot working material consisting of a three-layer material combination, comprising a core layer made of a hardenable steel as well as two surface layers that are integrally bonded to the core layer and are made of a soft steel (tables 1 and 2).  Becker teaches that core tensile strength in press hardened state can be 1700 MPa or more and that tensile strength of soft layer can be 460 MPa ([0032] and [0033]; Example V7, Steels K3/A3). At this tensile strength levels, it would be expected that the claimed hardness relationship would be obtained. 1700 MPa corresponds to 494 HBW and 400 MPa corresponds to 124 HBW. See Hardness Conversion Table, downloaded from www.bbshalmstad.se (cited on PTO-892, NPL No. 2). Furthermore, Becker teaches steels having same composition as used by applicant to obtain claimed relationship, and so it would be expected that steels that could be press-hardened via some method would be encompassed by Becker’s laminates. Thus, for both reasons, the articles in Becker would be expected to be the same as or substantially the same as those encompassed by the claims.
Regarding Claim 2, Mn has claimed relationship.
Regarding Claim 4, Becker teaches claimed configuration.
Regarding Claim 6, Becker teaches two covers and core being 90% from which it follows that second layer is 5% or 10% total.
Regarding Claim 7, Becker teaches roll-cladding ([0070]). 

Claim Rejections - 35 USC § 103

Claims 1, 2, 4, 6, 7, 9, and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker USPN 11,110,686. Becker teaches and suggests three-layered composite for which claimed softness relationship exists among the possibilities for first and second layers. It would have been obvious to one of ordinary skill in the art at the time of filing to make laminates with any of the suggested softness relationships, including those encompassed by the claims. Reference application requires hardness of greater than 575 HV10, whereas claims of instant .
Claim(s) 3, 9, 12, 14, 15, 16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Becker WO 2015/090608. Becker is relied upon as above in the section 102/103 rejection over Becker. Becker does not teach third layer relationship. However, Becker teaches that one configuration is that both second layers are the same (paragraph 36). It follows that they may be different. It would have been obvious to one of ordinary skill in the art at the time of filing to prepare the layers from different materials, which would be expected to have different softness as least nominally, since Becker teaches and/or implies that such configurations are contemplated. Regarding Claim 9, Becker teaches steels are to be coated .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker WO 2015/090608 in view of Becker USPA 2010/0323216. Becker is relied upon as set forth above in the section 102/103 rejection over Becker. Becker does not teach middle soft layer. Becker ‘216 teaches joining high strength steels via middle soft steel layer. See Becker ‘216 (Figure 1; paragraphs 19 and 21) so as to provide for easier deformation. It would have been obvious to one of ordinary skill in the art at the time of filing to sandwich laminate of Becker on middle soft steel layer in order to provide for more deformable composite as taught by Becker ‘216. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker WO 2015/090608 in view of Oh WO 2016/105163 A1. Becker is relied upon as set forth above in the section 102/103 rejection over Becker. Becker does not teach Ra values, although teaches cold rolled sheets with desirability of plating protective layer (paragraphs 56-58 and 70). Oh teaches claimed Ra values for cold rolled sheets lead to favorable coating. See Oh USPA 2018/0002797 (paragraphs 37 and 53) (translation of WO 2016/105163). It would have been obvious to one of ordinary skill in the art at the time of filing to set Ra value on surface to be plated in Becker in order to obtain good platings as taught by Oh.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 




/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
29 September 2021